Exhibit 99.1 NR 17-08 GOLD RESERVE PROVIDES VENEZUELA UPDATE SPOKANE, WASHINGTON, July 11, 2017 Gold Reserve Inc. (TSX.V: GRZ) (OTC: GDRZF) (“Gold Reserve” or the “Company”) is pleased to provide an update on current and ongoing activities in Venezuela on the Brisas Cristinas Gold Copper Project which is held by Empresa Mixta Ecosocialista Siembra Minera, S. A. (“Siembra Minera”) which is owned 55% by Corporacion Venezolana de Mineria, S. A. a state-owned entity and 45% by GR Mining (Barbados) Inc. a subsidiary of Gold Reserve. Current and ongoing activities related to Brisas Cristinas Project: · Meetings have been held with the Ministry of Environment (MINEA) to "fast track" permitting as established in the Mining Arch Decree. Siembra Minera expects to receive initial permits in the immediate future and thereafter break ground to execute the Early-Works construction program with contractors mobilizing to the site shortly. Early work activities include site clearing, road work excavation and building, development of sediment control structures, and excavation for (1) overland conveyor corridor, (2) powerline corridor, (3) process plant and man-camp areas, (4) tailings dam, (5) opening of the rock quarry and (6) drainage of pit areas. · The initiative to fast track saprolite production has been well received by MINEA as it should have a positive impact in remediating the area after 50 plus years of artisanal mining. Testing and saprolite process mill design is expected to commence shortly. · Siembra Minera’s team of consulting experts are scheduled to visit the project area this week to conduct initial assessments and implementation of long-term small miner, indigenous and public community consultations on the project. In addition, the consultants will be accompanied by personnel from the Ministry of the Popular Power for Ecological Mining
